DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JEREMIAH J. BAUNACH (Reg. No. 44,527) on 05/11/2021.
	The application has been amended as follows: 
1.	(Currently Amended)  A method for presenting available content to a user, the method comprising:
outputting for display from a television receiver a first content selection menu, the first content selection menu including at least a first content selection item of  locally accessible content, wherein the locally accessible content is content of a linear television channel being currently broadcast to and received by the television receiver through a communicatively coupled television distribution network and a second content selection item associated with an external device, the second content selection item including a specific identifier that identifies a particular external device on which the entire content of at least one content item including an audio/video program is stored and accessible by the television receiver entirely from the external device;
receiving a request, at the television receiver, associated with the second content selection item;
outputting for display from the television receiver a content selection sub-menu, the content selection sub-menu specifying the at least one content item remotely available through the and the content selection sub-menu further including explicit identification of another external device through which content including live programming is accessible to be streamed live to the television receiver from the other external device;
receiving, at the television receiver, from the content selection sub-menu, a selection of the at least one content item of which the entire content is stored and accessible by the television receiver entirely from the particular external device whose specific identifier that identifies the particular external device is included on the content selection sub-menu;
in response to the selection, receiving at the television receiver from the external device the at least one content item of which the entire content is stored and accessible by the television receiver entirely from the particular external device whose specific identifier that identifies the particular external device  is included on the content selection sub-menu,; and
outputting from the television receiver for presentation by a presentation device the at least one content item of which the entire content is stored and accessible by the television receiver entirely from the particular external device whose specific identifier that identifies the particular external device  is included on the content selection sub-menu.
2.	(Original)  The method of claim 1, wherein the first content selection menu comprises an electronic programming guide.
3.	(Original)  The method of claim 2, wherein the electronic programming guide comprises a grid, the grid including a plurality of cells, with at least a portion of the cells of the grid corresponding with particular television programs.
4.	(Previously Presented)  The method of claim 3, wherein the particular television programs with which the at least the portion of the cells of the grid corresponds is the locally accessible content of the linear television channel being currently broadcast to and received by the television receiver through the communicatively coupled television distribution network.

6.	(Original)  The method of claim 1, further comprising:
responsive to the request, transmitting an authentication command from the television receiver to the external device.
7.	(Original)  The method of claim 6, wherein transmitting the authentication command further comprises:
storing at least one authentication credential at the television receiver prior to outputting for display the first content selection menu; and
transmitting the stored authentication credential from the television receiver to the external device responsive to the request.
8.	(Currently Amended)  A television receiver comprising:
a first communication interface operable to receive at least one audio/video program of a linear television channel broadcast to and received by the television receiver through the first communication interface from a television distribution network, the audio/video program associated with a content identifier;
a second communication interface operable to communicate with an external device, the external device associated with a specific identifier that identifies the external device; and
control logic operable to:
cause the television receiver to be operable to receive a first request associated with the specific identifier associated with the external device that identifies the external device from a first content selection menu including at least a first content selection item of  locally accessible content, wherein the locally accessible content is content of a linear television channel being currently broadcast to and received by the television receiver through the first communication interface and a second content selection item associated with the external device, the second content selection item including the specific identifier associated with external device that identifies the external device;
cause the television receiver to be operable to output a content selection sub-menu for presentation by a presentation device responsive to the first request, the first content and the content selection sub-menu further includes explicit identification of another external device through which content including live programming is accessible to be streamed live to the television receiver from the other external device; and
cause the television receiver to be operable to receive, from the content selection sub-menu, a selection associated with the at least one remote content item specified on the content selection sub-menu and stored entirely on the external device or remotely available through the external device on a linear television channel being broadcast to and received by the external device;
the second communication interface operable to receive, at the television receiver from the external device, the at least one remote content item specified on the content selection sub-menu and stored entirely on the external device or remotely available through the external device on a linear television channel being broadcast to and received by the external device; 
the control logic operable to cause the television receiver to output, for presentation by the presentation device, the at least one remote content item specified on the content selection sub-menu and stored entirely on the external device or remotely available through the external device on a linear television channel being broadcast to and received by the external device, the content selection sub-menu including the specific identifier that identifies the external device.
9.	(Previously Presented)  The television receiver of claim 8, wherein the control logic is further operable to receive external data specifying the at least one remote content item remotely available through the external device, the control logic operable to generate the content selection sub-menu based on the external data.
10.	(Previously Presented)  The television receiver of claim 9, wherein the control logic is further operable to cause the television receiver to be operable to receive the external data from the external device, the control logic operable to generate the content selection sub-menu based on the external data.

12.	(Canceled)
13.	(Previously Presented)  The television receiver of claim 8, wherein the content identifier and identifier associated with the external device comprise channel identifiers and the first request comprises user input specifying a channel identifier identifying the external device.
14.	(Currently Amended)  A television receiver comprising:
a first communication interface operable to receive at least one audio/video program of a linear television channel broadcast to and received by the television receiver through the first communication interface from a television distribution network, the audio/video program associated with a content identifier;
a second communication interface operable to communicate with a plurality of external devices each having at least one different audio/video program entirely stored thereon accessible by the television receiver; 
control logic operable to:
output a first content selection menu for presentation by a presentation device, the first content selection menu specifying the content identifier and an identifier associated with a device selection menu;
cause the television receiver to be operable to receive a first request associated with the identifier associated with the device selection menu, the device selection menu including a selectable list of the plurality of external devices, wherein the device selection menu includes a specific identifier for each external device of the plurality of external devices that identifies the external device of the plurality of external devices;
cause the television receiver to be operable to output the device selection menu for presentation by the presentation device responsive to the first request; 

in response to the selection, from the device selection menu, of the external device from the list of the plurality of external devices, output a content selection sub-menu for presentation by the presentation device, the content selection menu specifying at least one content item remotely available through the selected external device and the content selection sub-menu further includes explicit identification of another external device through which content including live programming is accessible to be streamed live to the television receiver from the other external device;
the second communication interface operable to, in response to the selection from the content selection sub-menu, communicate with the selected external device to receive a remote content item stored entirely on the selected external device, the content selection sub-menu including the specific identifier that identifies the external device; 
the control logic operable to output the remote content item for presentation by the presentation device.
15.	(Canceled)
16.	(Previously Presented)  The television receiver of claim 14, wherein the first content selection menu specifies a plurality of content identifiers of content items available for selection recorded by and stored on the television receiver.
17.	(Previously Presented)  The television receiver of claim 16, wherein the control logic is further operable to cause the television receiver to be operable to:
receive a selection of the at least one content item; and
in response to the selection of the at least one content item, initiate a content request to the selected external device for the at least one content item;
the second communication interface operable to receive the selected content item from the selected external device; and

18.	(Previously Presented)  The television receiver of claim 14, wherein the first content selection menu comprises a grid, the grid including a plurality of cells, with at least a first portion of the cells of the grid corresponding with linear television channels and particular television programs thereon being broadcast to and received by the television receiver through a communicatively coupled television distribution network, a second portion of the cells of the grid including the identifier associated with the device selection menu and a third portion of the cells of the grid corresponding with other external devices.
19.	(Previously Presented)  The television receiver of claim 14, wherein the content identifier associated with the audio/video program and the identifier associated with the device selection menu comprise channel identifiers and the first request comprises user input specifying the a channel identifier associated with the device selection menu.
20.	(Previously Presented)  The television receiver of claim 14, further comprising:
a storage device operable to store at least one authentication credential prior to the control logic outputting for display the device selection menu; the control logic operable to initiate transmission of the stored authentication credential to the selected external device responsive to the received selection of the external device from the list of the plurality of external devices.

Allowable Subject Matter
3.	Claims 1-4, 6-11, 13, 14 and 16-20 are allowed in view of Examiner’s Amendments/Remarks/Interview (filed 05/11/2021). Particularly, the prior art of record fails to disclose or fairly suggest a method or a television receiver for presenting available content to a user…and the feature of “…outputting for display from the television receiver a content selection sub-menu, the content selection sub-menu specifying the at least one content item remotely available through the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                       



ANNAN Q. SHANG